     Case 2:17-cv-01657-TLN-DMC Document 51 Filed 04/23/20 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   CHRISTOPHER J. BECKER, State Bar No. 230529
     Supervising Deputy Attorney General
 3   KELLY A. SAMSON, State Bar No. 266927
     Deputy Attorney General
 4   JANET N. CHEN, State Bar No. 283233
     Deputy Attorney General
 5    1300 I Street, Suite 125
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-7317
 7    Fax: (916) 324-5205
      E-mail: Kelly.Samson@doj.ca.gov
 8   Attorneys for Defendants
     Farmer, Cherniss, Ebert, Santos, Fox, Gibbs, Diaz,
 9   Tileston, Hopper, Hadrava, Shaw, and Reynoso

10

11
                              IN THE UNITED STATES DISTRICT COURT
12
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                        SACRAMENTO DIVISION
14

15
     CANDICE CROWDER (aka Tristain                         Case No.: 2:17-cv-01657 TLN DMC (PC)
16   Crowder),
                                                       STIPULATION TO EXTEND STAY OF
17                                          Plaintiff, PROCEEDINGS
18                  v.
19                                                         Judge:        The Hon. Dennis M. Cota
     ROBERT W. FOX, et al.,                                Trial Date:   None set
20                                                         Action Filed: August 7, 2017
                                         Defendants.
21

22

23         The parties attended mediation on April 16, 2020, and reached an agreement to settle this

24   case. Plaintiff requested, and Defendants agreed, to hold off on filing the stipulation for dismissal

25   until after payment of the settlement amount is made. Accordingly, the parties have agreed to

26   stipulate to extend the current stay of proceedings pending payment of the settlement amount.

27   ///

28   ///
                                                       1
               STIPULATION TO EXTEND STAY OF PROCEEDINGS (2:17-cv-01657 TLN DMC (PC))
     Case 2:17-cv-01657-TLN-DMC Document 51 Filed 04/23/20 Page 2 of 2

 1         Defendants will file the stipulation for dismissal after payment is made.

 2         IT IS SO STIPULATED.

 3

 4   Dated: April 21, 2020                              /s/ Janet N. Chen
                                                             Janet N. Chen
 5                                                           Deputy Attorney General
                                                             Attorney for Defendants
 6                                                           Farmer, Cherniss, Ebert, Santos, Fox,
                                                             Gibbs, Diaz, Tileston, Hopper, Hadrava,
 7                                                           Shaw, and Reynoso
 8
     Dated: April 20, 2020                              /s/ Jennifer Orthwein (as authorized on 4/20/20)
 9                                                             Jennifer Orthwein
                                                               Medina Orthwein LLP
10                                                             Attorney for Plaintiff Crowder
11

12           In light of the parties’ stipulation, outlined above, the stay of proceedings in this matter is
13   extended to July 1, 2020.
14
             IT IS SO ORDERED.
15

16

17   Dated: April 23, 2020
                                                            ____________________________________
18                                                          DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
                STIPULATION TO EXTEND STAY OF PROCEEDINGS (2:17-cv-01657 TLN DMC (PC))
